         Case 1:19-cv-03195-JEB Document 59 Filed 05/13/21 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 GUO WENGUI a/k/a MILES KWOK                    )
                                                )
        Plaintiff,                              )
                                                ) Case No. 1:19-cv-3195-JEB
               v.                               )
                                                ) Hon. James Boasberg
 CLARK HILL PLC and THOMAS K.                   )
 RAGLAND                                        )
                                                )
        Defendants.                             )


                    MOTION FOR LEAVE TO WITHDRAW APPEARANCE

       Jenner & Block LLP (“Jenner & Block”) hereby moves to withdraw the Appearance of

David P. Saunders on behalf of Defendants Clark Hill PLC and Mr. Thomas Ragland (collectively,

the “Defendants”). Mr. Saunders’ last day at Jenner & Block will be May 14, 2021. The

Defendants will continue to be represented by John Storino, Kali Bracey, and Leigh Jahnig of

Jenner & Block.
       Case 1:19-cv-03195-JEB Document 59 Filed 05/13/21 Page 2 of 3



Dated: May 13, 2021                       Respectfully submitted,

                                          /s/ John R. Storino
                                          John R. Storino (via pro hac vice)
                                          Leigh J. Jahnig (via pro hac vice)
                                          JENNER & BLOCK, LLP
                                          353 N. Clark Street
                                          Chicago, IL 60654-3456
                                          Tel: (312) 222-9350
                                          JStorino@jenner.com

                                          Kali N. Bracey (#458965)
                                          JENNER & BLOCK, LLP
                                          1099 New York Avenue NW
                                          Suite 900
                                          Washington, DC 20001-4412
                                          Tel: (202) 639-6000
                                          KBracey@jenner.com

                                          Counsel for Defendants
         Case 1:19-cv-03195-JEB Document 59 Filed 05/13/21 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on May 13, 2021, a true and accurate copy of the
foregoing document was filed via the Court’s CM/ECF system and notification of such filing
was sent to all counsel of record:




                                                            /s/ John Storino
